       Case 1:04-cv-03314-LAP Document 196 Filed 06/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
MORATA, et al.,                                                         :
                                                                        :
                                             Plaintiffs,                :   PARTIAL
                                                                        :   STIPULATION AND
                                                                        :   ORDER OF DISMISSAL
                              -against-
                                                                        :
                                                                        :    04-CV-3314 (LAP)
THE REPUBLIC OF ARGENTINA,
                                                                        :
                                             Defendant.                 :
------------------------------------------------------------------------x



        WHEREAS, on December 9, 2004, plaintiffs Adriano Rosato, Aldo David,

Alessandro Morata, Andrea Bonazzi, Angelina Salmistraro, Angelo Leoni, Angiolino

Fusato, Anna Storchi, Anneliese Gunda Becker, Antonella Bacchiocchi, Antonio De

Francesco, Barbara Ricchi, Bruno Calmasini, Bruno Pappacoda, Carla Morata, Carmelina

Censi, Carmelo Maio, Eugenia Re, Felicina Gaioli, Francesco Corso, Francesco Foggiato,

Francesco Mauro Ghezzi, Gabriele Fusato, Gian Francesco Cercato, Giancarlo B. Corsi,

Gianfranco Guarini, Giorgio Bennati, Giorgio Bistagnino, Graziella DaCroce, Guglielmina

Massara, Italia Camato, Laura Cosci, Luca Vitali, Luisella Guardincerri, Manuelito Toso

(succeeded by Annaliese Gunda Becker, Mauro Toso, Valeria Toso, and Tiziana Toso),

Marco Cavalli, Maria Luigia Conti, Maria Rita Moretto, Maritza Lenti, Martino Verna,

Mauro Toso, Milena Ampalla, Mirco Masina, Orsolina Berra, Rachele Bontempi, Renate

Tielman, Rinaldo Frisinghelli, Romano Marton, Sante Stefani, Silvana Corato, Stefania

Bonpensiere, Stefano Bistagnino, Studio Legale Bennati, Tarcisia Dalbosco, Ugo Lorenzi,

Valeria Toso, Vincenzo Carbone, Claudio Mangano, Mario Vicini, Giuseppina Capezzera,

Maddalena Gaioli, Giuseppina Corso, Mativa SRL, Filippo Bagolin, and Giulia Greggio,
      Case 1:04-cv-03314-LAP Document 196 Filed 06/04/20 Page 2 of 3



currently represented by Duane Morris LLP, (together, the “Duane Morris Plaintiffs”),

among others, filed an Amended Complaint against the Republic of Argentina (the

“Republic”) based on the Duane Morris Plaintiffs’ ownership of beneficial interests in

Republic-issued bonds (the “Bonds”);

        WHEREAS, the Duane Morris Plaintiffs tendered interests in the Bonds in exchange

for new securities issued by the Republic in the Republic’s 2010 exchange offer, and/or

transferred their interests in the Bonds, and/or have otherwise settled their claims

against the Republic and accordingly no longer hold any interest in the Bonds that are the

subject of the above-captioned case.

       NOW, THEREFORE, the Duane Morris Plaintiffs, by their attorneys Duane Morris

LLP, and the Republic, by its attorneys Cleary Gottlieb Steen & Hamilton LLP, HEREBY

STIPULATE AND AGREE THAT:

       1.      The Duane Morris Plaintiffs’ claims are hereby dismissed pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii) with prejudice and without costs.
       Case 1:04-cv-03314-LAP Document 196 Filed 06/04/20 Page 3 of 3




       2.      This Stipulation and Order may be signed in counterparts which, when taken

as a whole, shall constitute one and the same document; and a facsimile or copy signature

shall have the same force and effect as an original signature.



Dated: New York, New York                           Dated: New York, New York
       June 4 , 2020                                       June_____,
                                                                4     2020


DUANE MORRIS LLP                                    CLEARY GOTTLIEB STEEN &
                                                    HAMILTON LLP


      /s/ Anthony J. Costantini
By: ______________________________                        /s/ Carmine D. Boccuzzi , Jr.
                                                    By: ________________________________
    Anthony J. Costantini                               Carmine D. Boccuzzi, Jr.
    (ajcostantini@duanemorris.com)                      (cboccuzzi@cgsh.com)
    1540 Broadway                                       One Liberty Plaza
    New York, NY 10036                                  New York, New York 10006

Attorneys for the Duane Morris Plaintiffs           Attorneys for the Republic of Argentina




  Pursuant to section 8.5(b) of the Electronic Case Filing Rules & Instructions for the United
  States District Court for the Southern District of New York, the use of conformed electronic
  signatures is with the consent of all signatories to this filing



SO ORDERED:



United States District Judge
Dated:               , 2020
